Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s amendment filed, 07 September 2021, of application filed, with the above serial number, on 16 August 2017 in which claims 2, 12, 22, 32 have been amended. Claims 2-3, 8-13, 18-23, 28-33, 38-41 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 8-13, 18-23, 28-33, 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandre (hereinafter “Mandre”, 2008/0201438) in view of Bukurak et al (hereinafter “Bukurak”, 2014/0040756) and Van Dok et al (hereinafter “Van Dok”, 2004/0162877).
As per Claim 2, Mandre discloses a method of operating a receiving device engaged in a messaging session with a sending device, comprising: 
receiving, from the sending device before a user of the sending device indicates a command to send a communication message, pre-messages that indicate a current 
presenting, on the receiving device, an in-progress visual representation of a message content of a first in-progress version of the communication message on a display screen of the receiving device (at least paragraph 43, 63-64, 74, 80-81, 85-86; pencil icon representation displayed for user B, to indicate a visual representation of the message that user A is typing, and eraser that they are deleting text; Fig. 9B, 10B: 902, 1002; displayed (visual) activity notification indicating 'normal' typing),
wherein the in-progress visual representation mimics the current state of the communication message to indicate any individual data input into the communication message, the in-progress visual representation of the message content of the first in-progress version of the communication message is [not legible] (at least paragraph 43, 63-64, 74, 80-81, 85-86; “initial check to determine if the user has started to enter information into a user input field which was previously empty. In this instance, the input analyser can make an initial assumption from the very first key-press that this corresponds to normal typing, and in response to this sends an activity notification indicating the user is typing. This ensures that the remote user is initially displayed a typing indicator as a default setting, in order to give an indication of user activity to the remote user as soon as possible after typing begins. However, as the number of key-presses at the input field increases, the input analyser can perform further processing on this information and further deduce information about the user activity, and subsequently send further notification messages to update the activity indicator at the remote user if required”; pencil icon representation displayed for user B, to indicate a 
receiving, from the sending device after the user of the sending device indicates the command to send the communication message, message content from a completed version of the communication message (at least paragraph 63, 67, 81; User A completed the message and pressed “enter”, code sent that message was completed; normal activity detected and indicator sent and message completed and sent and displayed completed message without pencil activity icon); and
replacing the in-progress visual representation with a visual representation of the message content from the completed version of the communication message that permits the message content from the completed version of the communication message to be perceived in response to receiving the message content from the completed version of the communication message (at least paragraph 63, 67, 81, 3; 502 completed messages 506 in Fig. 9-12A; User A completed the message and pressed “enter” to remove pencil icon and display completed message to User B after the User A presses ‘send’).
Mandre fails to explicitly disclose the communication message is blurred and replacing with an unblurred visual representation of the message content.
However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of 
Mandre and Bukarak fail to explicitly disclose generating an auditory response while presenting the in-progress visual representation. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Van Dok. Van Dok discloses, in an analogous art, showing typing indicators to a recipient to notify the recipient that “<Bryan is typing>” and other indications including sounds may be used with the typing indicator (at least Fig. 2A, par. 39-40). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Van Dok’s sound indications with Mandre and Bukarak, as Van Dok teaches the advantage that the indications help alert other participants that a message will be received shortly, so that exchanges may proceed in a somewhat orderly fashion. Van Dok further teaches that such indications are especially useful when a given instant message takes relatively long to compose. 
As per Claim 3. The method of claim 2, wherein the presenting configures the in-progress visual representation such that none of the message content of the first in-progress version of the communication message can be perceived by rendering the 
As per Claim 8. The method of claim 2, wherein the in-progress visual representation mimics the current state of the communication message based on a frequency of the reception of the pre-messages received at the receiving device from the sending device before the user of the sending device indicates the command to send the communication message (at least Fig. 6, paragraph 15, 64, 79-81; repeatedly analyzing input with each keypress; analyzed input patterns to determine normal typing, is user stops typing and timer expires as in S620, another activity notification message is sent regarding idle user). 
As per Claim 9. The method of claim 2, wherein the presenting presents the in-progress visual representation within a message history window on the display screen of the receiving device (at least Fig. 13, 9B; Skype chat Window; Bukarak Fig. 19).
As per Claim 10. The method of claim 9, wherein one or more visual representations depicting perceivable message content from one or more previously completed communication messages are displayed in the message history window along with the in-progress visual representation (at least Fig. 13; messages 1302). 
As per Claim 11. The method of claim 9, wherein the presenting further presents, on the display screen, an input window that presents an in-progress version of message 
As per Claims 12-13, 18-23, 28-33, 38-41. The limitations therein have substantially the same scope as claims 2-3, 8-11 because claims 2-3, 8-11 are a method for implementing the receiving device of claims 12-13, 18-21, the receiving device of claims 22-23, 28-31, and non-transitory medium of claims 32-33, 38-41. Therefore claims 12-13, 18-23, 28-33, 38-41 are rejected for at least the same reasons as claims 2-3, 8-11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.